Citation Nr: 0416286	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-14 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active duty 
from October 1974 to October 1976.  This matter comes before 
the Board of Veterans' Appeal (Board) on appeal from a May 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
appellant moved to North Carolina and her claim is now in the 
jurisdiction of the Winston-Salem, North Carolina RO.  In 
August 2003, the appellant testified at a Travel Board 
hearing before the undersigned.  In October 2003 she 
submitted a VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's Representative, designating the 
American Legion as her representative.

In an October 2002 statement, and at the Travel Board 
hearing, the appellant raised the issue of entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1151 (alleging that medications prescribed by VA caused or 
contributed to cause the liver problems that led to the 
veteran's death).  This matter has not been addressed by the 
RO, and is referred to them for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part. 	

REMAND

In an October 2002 statement, the appellant indicated that 
after several months in the military, the veteran was 
admitted to a military hospital, where a severe case of 
hepatitis was diagnosed.  She contends that the veteran's 
hepatitis in service caused liver damage that caused or 
contributed to the liver problems that led to his death.  The 
file contains no records of a hospitalization for hepatitis 
in service, and there is no indication that VA ever undertook 
a search for such records.   

In a January 2003 statement, the appellant's former 
representative noted that while an autopsy was performed, the 
autopsy report was not obtained and reviewed in conjunction 
with this claim.

In addition to the foregoing, during the pendency of this 
appeal, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  The VCAA applies to all 
pending claims for VA benefits.  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate a claim for benefits.  The VCAA 
also codified VA's duty to assist in 38 U.S.C.A. § 5103A, and 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the record and 
ensure that all notification and 
development required by the VCAA is 
completed, in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and any 
interpretative Court decisions.  The 
appellant and her representative should 
have the opportunity to respond.

2.  The RO should obtain from the 
appropriate service department sources 
any alternative service medical records 
maintained by the Office of the Surgeon 
General (SGO) based upon the appellant's 
report that the veteran was hospitalized 
for hepatitis several months after 
entering on active duty.  If such records 
are unavailable, it should be so 
certified.

3.  The appellant should be asked to 
identify all sources of medical treatment 
(VA and non-VA, inservice and post-
service) the veteran received for 
hepatitis.  The RO should obtain complete 
copies of treatment records (those not 
already in the claims folder) from all 
identified sources. 

4.  The RO should obtain from the Fresno 
County Coroner's office a copy of  the 
veteran's autopsy report.  If the autopsy 
report cannot be obtained, the reason 
should be documented in the claims file.  

5.  The RO should then review the file to 
determine if any further development is 
indicated and, if so, arrange for such 
development.  Then the RO should 
readjudicate the claim.  If it remains 
denied, the appellant and her 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  She has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

